Case 2:19-cv-00356-SPC-NPM Document1 Filed 05/30/19 Page 1 of 9 PagelID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION
LEONOR LARA BORROTO,
Plaintiff,
Vv. CASE NO:
WALMART INC.,
Defendant.
/

 

WALMART INC.’S NOTICE OF REMOVAL

Defendant, WALMART INC. (Walmart’), by and through their undersigned
counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and Rule 81(c) of
the Federal Rules of Civil Procedure, removes to this Court the action filed in the
20th Judicial Circuit Court in and for Lee County, Florida, Case No. 2019-CA-1138,
with full reservation of rights, exceptions and defenses, and in support thereof states:

I. BACKGROUND

1. On or about February 28, 2019, Plaintiff commenced this action by filing
a Complaint against Walmart Inc. in the 20th Judicial Circuit Court in and for Lee
County, Florida. See Pl.’s Compl. attached as Ex. “A.” The Complaint was served on
Walmart Inc. on March 5, 2019.

2. Plaintiff, LEONOR LARA BORROTO, alleges a claim for negligence
against Walmart as a result of mjuries she allegedly sustained on October 25, 2016
when she slipped and fell at the Walmart store located at 505 S.W. Pine Island Road

in Cape Coral, Florida 33991.

Page 1 of 9
Case 2:19-cv-00356-SPC-NPM Document1 Filed 05/30/19 Page 2 of 9 PagelD 2

3. Specifically, the Plaintiff alleges Walmart failed to maintain the
premises in a reasonably safe condition so that Plaintiff “slipped in a puddle of water
or liquid located on the floor of the Store, and fell.” See Ex. “A” at { 4.

4. Plaintiffs’ Complaint is removable based on diversity of citizenship of
the parties, and because the claimed amount in controversy is in excess of $75,000.00
exclusive of interest, attorney’s fees, and costs.

5. Walmart attaches hereto and makes a part of this notice a copy of the
process, pleadings, and other papers filed in the 20th Judicial Circuit of the State of
Florida in and for Lee County together with a docket sheet from the Clerk of the
Court. See attached as Composite Ex. “B.”

6. Walmart reserves the right to raise all defenses and objections in this
action after the action 1s removed to this Court.

IL. REMOVAL IS TIMELY

7. In accordance with 28 U.S.C. § 1446(c), Walmart files this Notice of
Removal within thirty (80) days of the date that it received Plaintiffs Notice of
Service and Response to Defendant’s Interrogatories. Plaintiff's Notice of Service and.
Response to Defendant’s Interrogatories is the first “other paper” received after the
filing of this action, from which it could be ascertained that the case is one which was
removable. The thirty (80) day period commenced on May 38rd, 2019, when Plaintiff
served Walmart with the Plaintiffs Notice of Service and Response to Defendant’s

Interrogatories.

Page 2 of 9
Case 2:19-cv-00356-SPC-NPM Document1 Filed 05/30/19 Page 3 of 9 PagelD 3

8. Venue exists in the United States District Court for the Middle District
of Florida, because the 20th Judicial District in and for Lee County, where Plaintiff
filed her state court Complaint against Walmart, is located within the Middle District
of Florida.

II. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

9. Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or
value of $75,000.00, exclusive of interest and costs, and is between — citizens of
different States.” This action satisfies the complete diversity of citizenship
requirement of 28 USC § 1832(a)(1).

10. Walmart Inc. is a Delaware corporation. The principal place of business
for Walmart Inc. is in Arkansas.

11. Hence, Defendant, Walmart Inc. is a citizen of both Delaware and
Arkansas, and is not a citizen of Florida.

12. Plaintiff is a citizen of the State of Florida residing in Lee County,
Florida. Plaintiff is a not a citizen of Delaware or Arkansas.

| 18. Although Plaintiffs Complaint does not specifically state Plaintiffs’
citizenship, the 11 Circuit has-held “citizenship is equivalent to ‘domicile’ for
purposes of diversity jurisdiction.” McCormick v. Aderhold, 293 F.3d 1254, 1257 (11%
Cir. 2002). Further, “[A] person’s domicile is the place of his true, fixed, and

permanent home and principal establishment, and to which he has the intention of

Page 3 of 9
Case 2:19-cv-00356-SPC-NPM Document1 Filed 05/30/19 Page 4 of 9 PagelD 4

returning whenever he is absent therefrom.” Sunseri v. Macro Cellular, 412 F. 3d
1247, 1249 (11% Cir. 2005).

14. Publicly available records show that Plaintiff is, and was at the time of
filing this action, a Florida citizen maintaining a Florida address since at least 1999.

15. Further, in her sworn Answers to Interrogatories, Plaintiff identifies her
true fixed permanent home as Cape Coral, Florida 33909. See Plaintiffs Notice of
Service and Response to Defendant’s Interrogatories attached as Ex. “C”.

16. Plaintiffs’ domicile in Cape Coral, Lee County, Florida 1s equivalent to
her citizenship for purposes of establishing diversity. McCormick at 1257.

17. Because there exists complete diversity between Plaintiff and Walmart
who are citizens of different states, and because the claimed amount in controversy
exceeds $75,000.00 exclusive of interest, fees, and costs, this action is removable
pursuant to 28 U.S.C. §§ 13832, 1441 and 1446.

IV. AMOUNT IN CONTROVERSY

18. The claimed amount in controversy exceeds $75,000.00, exclusive of
attorney's fees, costs and interest.

19. Although Plaintiffs Complaint alleges simply that the negligence action
exceeds the State of Florida circuit court jurisdictional minimum — “damages that
exceed $15,000.00,” (Ex. A, 91) — a review of the full Complaint, Plaintiffs Notice of
Service and Response to Defendant’s Interrogatories, and Plaintiffs Response to

Request for Admissions indicate that the claimed amount in controversy exceeds

$75,000,

Page 4 of 9
Case 2:19-cv-00356-SPC-NPM Document1 Filed 05/30/19 Page 5 of 9 PagelID 5

20. Plaintiff alleges in her Complaint that as a direct and proximate result
of the negligence of Walmart, Plaintiff LEONOR LARA BORROTO suffered “bodily
injury and resulting pain and suffering, disability, disfigurement, mental anguish,
loss of capacity for the enjoyment of life, expense of hospitalization, medical and
nursing care and treatment, loss of earnings, loss of ability to earn money, and
aggravation of a previously existing condition. The losses are either permanent or
continuing and Plaintiff will suffer the losses in the future.” Ex. “A,” 8.

21. According to Plaintiffs Notice of Service and Response to Defendant's
Interrogatories, Plaintiff has incurred injuries to her right arm, back, neck, and both
legs resulting in medical bills in excess of $81,241.68. See Ex. C.

22. In addition, on March 22, 2019, Plaintiff served her response to
Defendant’s Request for Admissions, wherein she admits that she is seeking damages
in excess of $75,000.00. See copy of Plaintiffs Response to Defendant's Request for
Admissions attached as Ex. “D”.

23. Although Plaintiffs Complaint does not specify an amount in
controversy other than the state court $15,000.00 jurisdictional minimum, Plaintiffs
Notice of Service and Response to Defendant's Interrogatories as well as a review of
Plaintiffs Response to Request for Admissions, Plaintiffs Complaint and
consideration of the injuries alleged, Plaintiffs claimed damages exceed the
jurisdictional minimum in this Court of $75,000.00. See Jennings v. Powermatic, No.

3:14-CV-250-J-82IRK, 2014 WL 2008116, at *2 (MLD. Fla. May 15, 2014), (Plaintiff's

Page 5 of 9
Case 2:19-cv-00356-SPC-NPM Document1 Filed 05/30/19 Page 6 of 9 PagelD 6

Response to Request for Admissions is competent evidence of the amount in
controversy).

24. Where, as here, a plaintiff makes “an unspecified demand for damages
in state court, a removing defendant must prove by a preponderance of the evidence
that the amount in controversy more likely than not exceeds the ... jurisdictional
requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1857 (11th Cir.
1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th
Cir. 2000).

25. “Inthe Eleventh Circuit, a district court may consider the complaint and
any later received paper from the plaintiff as well as the notice of removal and
accompanying documents when deciding upon a motion to remand.” Katz v. J.C.
Penney Corp., Inc., 2009 WL 1532129, *4 (8.D. Fla. June 1, 2009) (citing Lowery v.
Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a
district court may consider evidence outside of the removal petition if the facts therein
existed at the time of removal.” fd (citing Williams v. Best Buy Co., 269 F.3d 1316,
1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949
(11th Cir. 2000).

26. Based upon the allegations in the Complaint, Plaintiffs Notice of Service
and Response to Defendant's Interrogatories, alleged injuries, asserted medical bills
and Plaintiffs Response to Request for Admissions, the amount in controversy
exceeds the requisite $75,000.00. This does not take into account Plaintiffs alleged

future compensatory damages, nor Plaintiffs past and future non-compensatory

Page 6 of 9
Case 2:19-cv-00356-SPC-NPM Document1 Filed 05/30/19 Page 7 of 9 PagelD 7

damages — “bodily injury and resulting pain and suffering, disability, disfigurement,
mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization,
medical and nursing care and treatment, loss of earnings, loss of ability to earn
money, and aggravation of a previously existing condition. The losses are either
permanent or continuing and Plaintiff will suffer the losses in the future.” Ex. “A,”
(8.

27. Thus, considering all of the information, the matter exceeds the $75,000.
amount-in-controversy requirement Roe v. Michelin N. Am. Ine., 613 F.3d 1058,
1062 (11th Cir. 2010) (“[C]ourts may use their judicial experience and common sense
in determining whether the case stated in a complaint meets federal jurisdictional
requirements.”). “Although separately the allegations in the Complaint, the medical
information, and Plaintiffs discovery responses would not prove by a preponderance
of the evidence that more than $75,000, is in controversy, together they suffice.”
Stephenson v. Amica Mutual Insurance Company, 2014 WL 4162781 (M.D. Fla. Aug.
21, 2014)

28. Notwithstanding, in Jennings v. Powermatic, No. 3:14-CV-250-J-32JRK,
2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014), the court determined the defendant
established its burden of proving the amount in controversy exceeded $75,000.00
where the plaintiffs response to the defendant’s request for admissions admitted the
plaintiff was seeking damages in excess of $75,000. Id. Further, the plaintiffs
response to request for admissions alone met the definition of an “other paper” under

§ 1446(c)(3)(A). Id. at *3. Thus, the court found the defendant established complete

Page 7 of 9
Case 2:19-cv-00356-SPC-NPM Document1 Filed 05/30/19 Page 8 of 9 PagelD 8

diversity and that the defendant established that the amount in controversy exceeds
the minimum jurisdictional requirement; therefore, the court denied the plaintiffs
motion to remand. Id. at *5.

29. Additionally, the court concluded that an affirmative response to a
request for admission may establish the amount in controversy. See, e.g., Diaz v. Big
Lots Stores, Inc., Case No. 5:10—-cv—319, 2010 WL 6793850 (M.D. Fla. Nov. 5, 2010).
The removing defendant properly established the amount in controversy by showing
an admission from the plaintiff admitting the damages exceeded the jurisdictional
amount. /d. at *3. Here, Plaintiffs alleged damages as admitted in her Response to
the Defendant’s Request for Admission alone exceed the jurisdictional minimum of
this court, and thus Walmart has established its burden of proving the amount in
controversy exceeds $75,000.00.

Vv. CONCLUSION
Because there exists complete diversity between Plaintiff and Walmart who
are citizens of different states, and because the amount in controversy exceeds
$75,000.00 exclusive of interest, fees, and costs, this action is removable pursuant to
28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of Removal, Walmart
will promptly give written notice to Plaintiff, through her attorneys of record, and the
Clerk of the Circuit Court for the 20th Judicial Circuit in and for Lee County, Florida.
WHEREFORE, Defendant, WALMART INC., respectfully requests the Notice
of Removal be accepted as good and sufficient as required by law, and that the

aforesaid action, Case No. 2019-CA-1138, on the docket of the Court for the 20%

Page 8 of 9
Case 2:19-cv-00356-SPC-NPM Document1 Filed 05/30/19 Page 9 of 9 PagelD 9

Judicial Circuit in and for Lee County, Florida, be removed from that Court to the
United States District Court for the Middle District of Florida, and that this Court
assume full and complete jurisdiction thereof and issue all necessary orders and grant
all general equitable relief to which Walmart is entitled.

_ Respectfully submitted,

is/Amanda J. Sharkey Ross
Amanda J. Sharkey Ross -

I HEREBY CERTIFY that on May 30, 2019 I filed the foregoing with the Clerk
of the Court which will send a notice of electronic filing to the following:

Stephen H. Haskins, Esq.

The Law Office of Lucas/Magazine

8606 Government Drive

New Port Richey, FL 34654

Telephone: 727-849-5353

lucasmagazine@lucasmagazine.com

Attorneys for Plaintiff
/s/‘Amanda J. Sharkey Ross
AMANDA J. SHARKEY ROSS
Florida Bar No. 598666
MADISON P. ALLEN
Florida Bar No. 1011247
Attorneys for Defendant, Walmart Inc.
HENDERSON, FRANKLIN, STARNES
& HOLT
Post Office Box 280
Fort Myers, Florida 33902-0280
Telephone: 239.344.1249
Fax: 239.344.1542
amanda.ross@henlaw.com
tracey.salerno@henlaw.com
madison.allen@henlaw.com
susan.peters@henlaw.com

Page 9 of 9
